Citation Nr: 1229507	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 22, 1971 to September 17, 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss.  

The Veteran was scheduled for a Travel Board hearing in November 2007, for which he failed to report.  He was notified of the hearing by correspondence dated in September 2007.  The address on his VA Form 9 reflects he was incarcerated at that time.  Although he has since been released from prison, there is no evidence of record that he requested that his hearing be rescheduled for good cause.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2011).  

The claim was remanded in October 2009, August 2010 and March 2012 for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2011 rating decision, the RO denied service connection for tinnitus.  To date, the Veteran has not expressed disagreement with this determination and the matter has not been certified to the Board.  Hence, it will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran's April 1971 enlistment examination revealed mixed right ear hearing loss due to congenital atresia and stenosis of the right ear and external auditory canal.  
2.  There is clear and convincing evidence that the Veteran's pre-existing right ear hearing loss worsened during his period of active duty due to the natural progress of the disease.  

3.  There has been no demonstration by competent medical evidence of left ear hearing loss disability by VA standards at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated by active military service, and may not be presumed to have been so aggracated.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011).

2.  Left ear hearing loss was not incurred in or aggravated by active service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA examination reports and opinions, and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

It was determined that a VA examination was necessary in this case and such examination was conducted in July 2011.  The Board subsequently determined that the requested development was not fully accomplished and that the July 2011 VA examination report was inadequate.  Upon remand in March 2012, an April 2012 addendum to the July 2011 VA examination was completed.  The July 2011 examination report together with the April 2012 addendum reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran's April 1971 report of medical history reflects that he reported that he could not hear out of one ear prior to enlistment.  The examiner's summary and elaboration states that the Veteran had surgery for agenisis of the right ear.  The report of medical examination for enlistment purposes, dated in April 1971, reflects that audiological evaluation results, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
5
--
40
LEFT
0
0
0
--
0

The report further reflects that the Veteran was "not qualified for enlistment."  Nonetheless, the Veteran entered active service on July 22, 1971.  A service treatment record, dated August 3, 1971, reflects the recommendation that the Veteran be presented to a Medical Board as he was ineligible for induction.  The record notes that the Veteran had congenital atresia and stenosis of the right ear and external auditory canal, right ear mixed hearing loss, and mild sensorineural hearing loss of the left ear.  

A report of medical examination for Medical Board purposes, dated in August 1971, noted that the Veteran had right ear mixed hearing loss and left ear mild sensorineural hearing loss.  The record further reported that it was not in the line of duty and existed prior to service.  Audiological evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
--
70
LEFT
35
30
35
--
30

A Hearing Screening Form, dated March 6, 2006, completed by a private Doctor of Osteopathy, reflects audiological evaluation results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-80
-80
-80
-80
-80
LEFT
55
55
55
60
70

Upon VA audiological examination in July 2011, audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
80
60
75
LEFT
25
20
25
25
25

The audiologist determined in an April 2012 addendum, based on the Veteran's service treatment reports and limited period of active duty, that the aggravation in right ear hearing loss demonstrated in service was more likely due to the natural progress of the disease, and that the Veteran did not currently have left ear hearing loss disability by VA standards.  The examiner stated that the reported findings on hearing examination in March 2006 suggested the presence of non-organic hearing loss in the left ear or testing error, given poor speech reception threshold (SRT) and pure-tone average (PTA) agreement, absence of graphed thresholds, and written thresholds that are not possible (i.e. -80 for right ear).

The record shows that right ear hearing loss disability was demonstrated on examination for entrance to active duty and, that upon his discharge, his right ear hearing acuity had worsened.  Upon discharge, he also had hearing loss disability demonstrated in the left ear.  However, based on the evidence of record, the Board finds that service connection is not warranted for right or left hearing loss disability because the July 2011 VA examination report and April 2012 addendum opinion, which the Board has accorded significant probative value, because it was based on a full review of the record, and included a complete explanation of the clinical findings and a rationale, concluded that the increase in right ear hearing loss disability in service was due to the natural progress of the Veteran's preexisting ear disease; and that the Veteran had not had hearing loss disability by VA standards demonstrated in the left ear, by competent clinical testing, subsequent to service.  Hence, the criteria for establishing service connection for right or left hearing loss disability have not been met.  See 38 C.F.R. §§ 3.306, 3.385.  

The Veteran is competent to provide testimony as to having experienced difficulty hearing during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hearing loss disability or to opine on whether any increase in disability is due to the natural progress of the disease.  Id.  Simply stated, the Veteran's opinion (or that of his representative) regarding the presence of left ear hearing loss by VA standards and/or the increase of his right hearing loss disability in service lacks probative value and does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Hearing loss disability is a complex disorder that requires specialized training and it is therefore not susceptible to lay opinions on etiology or aggravation.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

The Board acknowledges that the Veteran's left ear hearing acuity met VA's standards for hearing loss disability at the time of his discharge from active duty in 1971, and as reported by a private examiner in March 2006.  Indeed, a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the current medical evidence fails to demonstrate that the left ear hearing loss disability has been demonstrated at any time since the claim by competent clinical evidence.  In this regard, the Board finds that the February 2012 VA addendum clinical opinion is probative as to the lack of competency of the left ear hearing loss findings reported in a March 2006 private medical report.  

The Veteran's representative has also argued that service connection for left ear hearing loss is warranted because the Veteran's current hearing acuity met the standard outlined by the Court in Hensley, supra, i.e., that threshold levels of higher than 20 indicate some degree of hearing loss.  However, the Court's holding in that case does not supersede the requirement that there be a current disability.  In the case of hearing loss disability the requirements for establishing such a disability exists is clearly outlined in 38 C.F.R. § 3.385 and the current medical evidence indicates that the standard has not been met at any time during the appeal period.  Accordingly, in the absence of demonstration of left ear hearing loss disability at any time since the claim, by competent clinical evidence, the claim of service connection for left ear hearing loss disability must also be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102; however, the evidence is not of such approximate balance as to warrant its application.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


